Citation Nr: 1124573	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-14 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for cerebral arteriovenous malformations with residual disabilities, including loss of memory, vertigo, neck pain, decreased motor skills, and decreased sense of smell.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and K.C.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran claims that service connection is warranted for cerebral arteriovenous malformations with residual disabilities, including loss of memory, vertigo, neck pain, decreased motor skills, and decreased sense of smell.  He contends that he suffered a head injury during service which resulted in his claimed disabilities.  The record reflects that the Veteran did in fact suffer a head injury when he fell from a moving vehicle during service on October 2, 1986.  

However, an April 2008 Administrative Decision determined that the injury did not occur in the line of duty because the Veteran had consumed alcohol prior to the accident and his blood alcohol reading was in excess of 100 mg/dl.  

The Veteran has in essence claimed not just service connection, but that the accident in question and resulting injury was incurred in the line of duty.  His disagreement is not just with the April 2008 rating decision which denied service connection, but also the underlying earlier April 2008 line of duty Administrative Decision.  

The Veteran, however, was not provided notice in compliance with the Veterans Claims Assistance Act (VCAA) which pertains to the Administrative Decision, line of duty determinations, and/or misconduct, including alcohol related matters.  Accordingly, the Board finds that the Veteran should be provided proper VCAA notice in that regard.  

The Veteran has also stated that he was thrown out of the back of the truck during service because the driver wrecked the vehicle and that he would have the same injury "regardless if I had 2 beers or not."  On remand, efforts should be undertaken to obtain any police report related to the accident.  A request should also be made to St. Francis Hospital to determine whether any additional treatment records are available.  Finally, a complete copy of the Veteran's service personnel records should be requested, as well any additional service treatment records including clinical records.

Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran a letter informing him about the information and evidence not of record that is necessary to substantiate the claim with regard to line of duty determinations, and/or misconduct, including alcohol related matters; about the information and evidence that VA will seek to provide; and about the information and evidence that he is expected to provide.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records.

3.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records.

4.  Make arrangements to obtain a complete copy of the Veteran's treatment records from St. Francis Hospital in Colorado Springs, Colorado, dated in October 1986.

5.  Make arrangements to obtain copies of all relevant accident and/or police reports prepared in connection with the October 1986 accident.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  

7.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

